


116 HR 2238 IH: To amend the Internal Revenue Code of 1986 to extend certain tax benefits related to empowerment zones.
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 2238
IN THE HOUSE OF REPRESENTATIVES

April 10, 2019
Mr. Espaillat (for himself and Mr. Rogers of Kentucky) introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To amend the Internal Revenue Code of 1986 to extend certain tax benefits related to empowerment zones.
 
 
1.Extension of empowerment zones 
(a)In generalSection 1391(d)(1)(A)(i) of the Internal Revenue Code of 1986 is amended by striking December 31, 2017 and inserting December 31, 2029.  (b)Effective dateThe amendment made by this section shall take effect on January 1, 2018. 
(c)Treatment of Certain Termination Dates Specified in NominationsIn the case of a designation of an empowerment zone the nomination for which included a termination date which is contemporaneous with the date specified in subparagraph (A)(i) of section 1391(d)(1) of the Internal Revenue Code of 1986 (as in effect before the enactment of this Act), subparagraph (B) of such section shall not apply with respect to such designation if, after the date of the enactment of this section, the entity which made such nomination amends the nomination to provide for a new termination date in such manner as the Secretary of the Treasury (or the Secretary's designee) may provide.  2.Reinstatement of qualified zone academy bonds (a)In generalPart IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subpart: 
 
HCredit to holders of qualified zone academy bonds 
 
Sec. 54. Credit to holders. 
Sec. 54A. Qualified zone academy bonds.  
54.Credit to holders 
 (a) Allowance of Credit If a taxpayer holds a qualified zone academy bond on one or more credit allowance dates of the bond during any taxable year, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the sum of the credits determined under subsection (b) with respect to such dates.   (b) Amount of Credit  (1) In general The amount of the credit determined under this subsection with respect to any credit allowance date for a qualified zone academy bond is 25 percent of the annual credit determined with respect to such bond. 
 (2) Annual credit The annual credit determined with respect to any qualified zone academy bond is the product of—  (A) the applicable credit rate, multiplied by 
 (B) the outstanding face amount of the bond.   (3) Applicable credit rate For purposes of paragraph (2), the applicable credit rate is the rate which the Secretary estimates will permit the issuance of qualified zone academy bonds with a specified maturity or redemption date without discount and without interest cost to the qualified issuer. The applicable credit rate with respect to any qualified zone academy bond shall be determined as of the first day on which there is a binding, written contract for the sale or exchange of the bond. 
 (4) Special rule for issuance and redemption In the case of a bond which is issued during the 3-month period ending on a credit allowance date, the amount of the credit determined under this subsection with respect to such credit allowance date shall be a ratable portion of the credit otherwise determined based on the portion of the 3-month period during which the bond is outstanding. A similar rule shall apply when the bond is redeemed or matures.   (c) Limitation based on amount of tax  (1) In general The credit allowed under subsection (a) for any taxable year shall not exceed the excess of— 
 (A) the sum of the regular tax liability (as defined in section 26(b)) plus the tax imposed by section 55, over   (B) the sum of the credits allowable under this part (other than subparts C and J and this subpart). 
 (2) Carryover of unused credit If the credit allowable under subsection (a) exceeds the limitation imposed by paragraph (1) for such taxable year, such excess shall be carried to the succeeding taxable year and added to the credit allowable under subsection (a) for such taxable year (determined before the application of paragraph (1) for such succeeding taxable year).   (d) Definitions For purposes of this subchapter— 
 (1) Credit allowance date The term credit allowance date means—  (A) March 15, 
 (B) June 15,   (C) September 15, and 
 (D) December 15. Such term includes the last day on which the bond is outstanding.  (2) Bond The term bond includes any obligation. 
 (3) State The term State includes the District of Columbia and any possession of the United States.   (4) Available project proceeds The term available project proceeds means— 
 (A) the excess of—  (i) the proceeds from the sale of an issue, over 
 (ii) the issuance costs financed by the issue (to the extent that such costs do not exceed 2 percent of such proceeds), and   (B) the proceeds from any investment of the excess described in subparagraph (A). 
 (e) Credit treated as interest For purposes of this subtitle, the credit determined under subsection (a) shall be treated as interest which is includible in gross income.   (f) S corporations and partnerships In the case of a qualified zone academy bond held by an S corporation or partnership, the allocation of the credit allowed by this section to the shareholders of such corporation or partners of such partnership shall be treated as a distribution. 
 (g) Bonds held by real estate investment trusts If any qualified zone academy bond is held by a real estate investment trust, the credit determined under subsection (a) shall be allowed to beneficiaries of such trust (and any gross income included under subsection (e) with respect to such credit shall be distributed to such beneficiaries) under procedures prescribed by the Secretary.   (h) Credits may be stripped Under regulations prescribed by the Secretary— 
 (1) In general There may be a separation (including at issuance) of the ownership of a qualified zone academy bond and the entitlement to the credit under this section with respect to such bond. In case of any such separation, the credit under this section shall be allowed to the person who on the credit allowance date holds the instrument evidencing the entitlement to the credit and not to the holder of the bond.   (2) Certain rules to apply In the case of a separation described in paragraph (1), the rules of section 1286 shall apply to the qualified zone academy bond as if it were a stripped bond and to the credit under this section as if it were a stripped coupon. 
54A.Qualified zone academy bonds 
 (a) In general For purposes of this subchapter, the term qualified zone academy bond means any bond issued as part of an issue if—  (1) 100 percent of the available project proceeds of such issue are to be used for a qualified purpose with respect to a qualified zone academy established by an eligible local education agency, 
 (2) the bond is issued by a State or local government within the jurisdiction of which such academy is located, and   (3) the issuer— 
 (A) designates such bond for purposes of this section,   (B) certifies that it has written assurances that the private business contribution requirement of subsection (b) will be met with respect to such academy, and 
 (C) certifies that it has the written approval of the eligible local education agency for such bond issuance.   (b) Private business contribution requirement For purposes of subsection (a), the private business contribution requirement of this subsection is met with respect to any issue if the eligible local education agency that established the qualified zone academy has written commitments from private entities to make qualified contributions having a present value (as of the date of issuance of the issue) of not less than 10 percent of the proceeds of the issue. 
 (c) Limitation on amount of bonds designated 
 (1) National limitation There is a national zone academy bond limitation for each calendar year. Such limitation is $400,000,000 for each of calendar years 2020 through 2029 and, except as provided in paragraph (4), zero thereafter.   (2) Allocation of limitation The national zone academy bond limitation for a calendar year shall be allocated by the Secretary among the States on the basis of their respective populations of individuals below the poverty line (as defined by the Office of Management and Budget). The limitation amount allocated to a State under the preceding sentence shall be allocated by the State education agency to qualified zone academies within such State. 
 (3) Designation subject to limitation amount The maximum aggregate face amount of bonds issued during any calendar year which may be designated under subsection (a) with respect to any qualified zone academy shall not exceed the limitation amount allocated to such academy under paragraph (2) for such calendar year.   (4) Carryover of unused limitation  (A) In general If for any calendar year— 
 (i) the limitation amount for any State, exceeds   (ii) the amount of bonds issued during such year which are designated under subsection (a) with respect to qualified zone academies within such State, the limitation amount for such State for the following calendar year shall be increased by the amount of such excess.
 (B) Limitation on carryover Any carryforward of a limitation amount may be carried only to the first 2 years following the unused limitation year. For purposes of the preceding sentence, a limitation amount shall be treated as used on a first-in first-out basis.   (d) Definitions For purposes of this section— 
 (1) Qualified zone academy The term qualified zone academy means any public school (or academic program within a public school) which is established by and operated under the supervision of an eligible local education agency to provide education or training below the postsecondary level if—  (A) such public school or program (as the case may be) is designed in cooperation with business to enhance the academic curriculum, increase graduation and employment rates, and better prepare students for the rigors of college and the increasingly complex workforce, 
 (B) students in such public school or program (as the case may be) will be subject to the same academic standards and assessments as other students educated by the eligible local education agency,   (C) the comprehensive education plan of such public school or program is approved by the eligible local education agency, and 
 (D) 
(i) such public school is located in an empowerment zone or enterprise community (including any such zone or community designated after the date of the enactment of this section), or   (ii) there is a reasonable expectation (as of the date of issuance of the bonds) that at least 35 percent of the students attending such school or participating in such program (as the case may be) will be eligible for free or reduced-cost lunches under the school lunch program established under the National School Lunch Act. 
 (2) Eligible local education agency For purposes of this section, the term eligible local education agency means any local educational agency as defined in section 8101 of the Elementary and Secondary Education Act of 1965.   (3) Qualified purpose The term qualified purpose means, with respect to any qualified zone academy— 
 (A) rehabilitating or repairing the public school facility in which the academy is established,   (B) providing equipment for use at such academy, 
 (C) developing course materials for education to be provided at such academy, and   (D) training teachers and other school personnel in such academy. 
 (4) Qualified contributions The term qualified contribution means any contribution (of a type and quality acceptable to the eligible local education agency) of—  (A) equipment for use in the qualified zone academy (including state-of-the-art technology and vocational equipment), 
 (B) technical assistance in developing curriculum or in training teachers in order to promote appropriate market driven technology in the classroom,   (C) services of employees as volunteer mentors, 
 (D) internships, field trips, or other educational opportunities outside the academy for students, or   (E) any other property or service specified by the eligible local education agency. . 
(b)Conforming amendments 
(1)Section 6401(b)(1) of such Code is amended by striking and G and inserting G, and H.  (2)The table of subparts for part IV of subchapter A of chapter 1 of such Code is amended by at the end the following new item: 
 
 
Subpart H—Credit to holders of qualified zone academy bonds. 
(c)Effective dateThe amendments made by this section shall apply to taxable years ending after December 31, 2019.   